Petition for rehearing.
[Filed October 11, 1888.]
Thayer, C. J.
It has been held by courts of good stand-: ing that improvements, such as the construction of drains and sewers, might be made, and the cost thereof assessed upon the owners of adjacent property, without formal notice to them of the proposed improvement. The grounds upon which such decisions are maintainable, if at all, are, that the act is but the exercise of the taxing power of the State; and as the State, when it deems it necessary for the health and comfort of the community that such improvement be made, and the adjacent property will be benefited thereby, may directly cause it to be made without previous notice to the parties affected. It can delegate to a municipal corporation, as its agent, the same power, without requiring it to give such notice as a condition of the exercise of the p'ower. Whether such view is strictly correct or not, we have not undertaken to determine.
This court, as shown in our opinion delivered herein, held, several years since, that such authority could be exercised with*463out previous notice, upon the faith of which important affairs have been transacted, creating rights and establishing relations that would be disturbed, to the great annoyance of the public, if that decision were overturned. In view of that fact, we feel bound to adhere to the previous ruling upon the question, whatever our views might be regarding it if res nova.
The petition for a rehearing must be denied.